Citation Nr: 0637554	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence acquired 
in service.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of the deceased veteran, who had 
active service from October 1948 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This appeal has a long and 
complicated procedural history, which was fully set forth 
(and incorporated by reference herein) when the case was last 
before the Board in September 2004, at which time the claim 
was denied by the Board.  The claim had previously been 
denied by the Board in January 1996 and June 1998, and the 
appeal has been before the U. S. Court of Appeals for 
Veterans Claims (hereinafter the Court) in March 1999 and 
July 2005.  Most recently, by Order of the Court dated in 
July 2005, the Joint Motion for Remand of the appeal dated in 
the same month was granted, and the appeal was remanded to 
the Board for further action which has now been completed.  
As part of the additional development ordered by the Board, 
an Independent Medical Opinion concerning the outstanding 
medical questions presented by this appeal (the third such 
medical opinion obtained during the course of this appeal) 
was obtained in August 2006.  The appellant and her attorney 
were advised of the contents of this medical opinion by 
letter dated August 16, 2006, and given the opportunity to 
respond.  

In December 2000, the appellant's former attorney explicitly 
limited the present appeal to the issue listed on the cover 
page of this decision; it was clearly stated at that time 
that the appellant was no longer asserting her entitlement to 
service connection for the cause of the veteran's death other 
than on the basis of nicotine dependence acquired in service.  
See also page 10 of the Joint Motion for Remand, dated in 
March 1999, in which it was agreed by the parties that the 
"instant remand should not disturb the Board's [prior and 
unfavorable] determinations regarding service-connected 
asthmatic bronchitis with COPD [chronic obstructive pulmonary 
disease] as the cause of the veteran's death."  Thus, the 
current attorney's recent arguments (for example, in the July 
2005 Joint Motion for Remand and again in the October 2006 
Response to Independent Medical Opinion) concerning the 
possible contribution of the service-connected COPD to the 
veteran's death are irrelevant to the present appeal.  


FINDINGS OF FACT

1.  The veteran died in October 1986 at the age of 56.  

2.  According to the official Certificate of Death and the 
report of the veteran's autopsy, he died due to 
bronchopneumonia and pulmonary embolism contracted while he 
was hospitalized for the treatment of colon cancer.  Colon 
cancer was listed as a contributory cause of the veteran's 
death, but nicotine dependence and/or asthmatic bronchitis 
with COPD were not.  

3.  At the time of the veteran's death, service connection 
was in effect for asthmatic bronchitis with COPD, rated 
10 percent disabling; and for diabetes mellitus, 
noncompensably rated.  

4.  Colon cancer was not diagnosed in service or for many 
years afterward.  

5.  It is probable that the appellant initially became 
dependent on nicotine during his active service.  

6.  Nicotine dependence, or any other service-connected 
disability, was not the proximate cause of the veteran's 
death; did not contribute substantially and materially to 
cause the veteran's death; did not make the veteran 
materially less capable of resisting the overwhelming effects 
of his fatal conditions; and/or did not have a material 
influence in accelerating his death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence acquired 
in service is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in her 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire VA to obtain 
the evidence on her behalf.  See, e.g., the letters addressed 
to the appellant by VA dated April 9, 2004.  In these two 
letters, VA specifically informed the appellant of the 
current status of her claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which she thought would support her claim, so that the RO 
could attempt to obtain this additional evidence for her.  
Moreover, the appellant was also notified in these letters of 
the fact that she should submit any pertinent evidence in her 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the benefit sought on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death as a result of nicotine dependence acquired in service, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.   

Moreover, extensive VA medical records have been obtained and 
reviewed in connection with this appeal, and the Board has 
sought and obtained three Independent Medical Opinions 
concerning various medical questions presented by this 
appeal.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in August 1992, long before the 
enactment of the VCAA.  Subsequently, additional notification 
and evidentiary development were accomplished in accordance 
with the VCAA, and the claim was last adjudicated by the RO 
in June 2004 after the final VCAA letter was issued in April 
2004.  Medical evidence subsequently obtained by the Board 
has been sent to the appellant and her attorney for their 
comment and argument.  The appellant's attorney is clearly 
aware of the relevant legal criteria and of the evidence 
needed to substantiate the claim.  Since the purpose of the 
VCAA notice provisions has clearly been served in this case, 
a remand as to this issue would only result in the 
unnecessary imposition of additional burdens on VA with no 
benefits to be derived for the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining notice or procedural errors would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the 
appellant's claim.  



II.  Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Where a veteran served 90 days or more, and a presumptive 
disease such as a malignant tumor becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103.  This statute, however, applies only to claims filed 
after June 9, 1998.  Since the appellant's claim for benefits 
due to death claimed as arising from the veteran's use of 
tobacco in service was filed before June 9, 1998, the Board 
must consider the law as it existed at that time.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(3); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran was retired from active military service in 
February 1972.  The July 1971 report of his retirement 
medical examination reflects no findings or diagnoses of 
colon cancer, pulmonary emboli, or pneumonia.  Based upon the 
evidence of record, it is at least as likely as not that the 
veteran initially became dependent upon nicotine during his 
active military service.  

In March 1986, the veteran was granted service connection for 
mild asthmatic bronchitis with COPD, rated 10 percent 
disabling; and for diabetes mellitus, noncompensably rated.  
In June 1986, he was rated permanently and totally disabled 
for pension purposes due to nonservice-connected primary 
degenerative dementia; effective in August 1986, he was rated 
mentally incompetent due to this condition.  

Also in 1986, more than 14 years after his retirement from 
active service, the veteran experienced episodes of perianal 
fistula and abscesses.  He was transferred to a VA facility 
where he underwent a sigmoid colectomy, colostomy, and 
partial cystectomy.  He was found to have invading colonic 
carcinoma.  His postoperative course was complicated by 
fever, decreased pulmonary movement, pulmonary congestion, 
and pleural effusion.  He died on the 4th postoperative day, 
in October 1986, at the age of 56.  

It is contended by and on behalf of the appellant that the 
nicotine dependence which the veteran acquired in service 
either caused or contributed to his death.  No other basis 
for the current claim is asserted by the appellant at the 
present time.  

According to the official Certificate of Death and the report 
of the veteran's autopsy, he died due to extensive 
bronchopneumonia and multiple pulmonary emboli contracted 
while he was hospitalized for the treatment of colon cancer.  
Colon cancer was listed as a contributory cause of the 
veteran's death, but nicotine dependence and/or asthmatic 
bronchitis with COPD were not.  There is no medical evidence 
of record even suggesting that the veteran's fatal colon 
cancer, pneumonia, or pulmonary emboli, were present in 
service or were etiologically related to service.  

After obtaining copies of all medical records relevant to the 
circumstances surrounding the veteran's death, the Board 
obtained an Independent Medical Opinion in November 1997 
concerning certain medical questions presented by this 
appeal.  This rather confusing and contradictory medical 
opinion indicated that (1) the direct causes of the veteran's 
death were acute bronchopneumonia and pulmonary emboli, 
directly resulting from the veteran's hospitalization for 
colon cancer surgery; that (2) the service-connected COPD did 
not accelerate the veteran's death; and that (3) the service-
connected COPD may have made the veteran less capable of 
resisting the effects of his fatal conditions, "but the 
continuation of cigarette smoking following his discharge 
[from service] in 1971, rather than the illnesses present in 
1971, is the main causative entity for this condition in 
1986."  It has been noted by the Board and by other medical 
experts who reviewed this opinion at a later date that point 
number 3 seems to contradict point number 2.  To add to the 
confusion, it was also stated in the November 1997 
Independent Medical Opinion that "it is probable that the 
lethal combination of pneumonia and pulmonary emboli would 
have killed [the veteran] even with normal lungs."  

Although the appellant and her attorney primarily rely upon 
this Independent Medical Opinion of November 1997 to support 
the present claim, it is apparent that if, as stated in that 
opinion, the "lethal combination" of nonservice-related 
postoperative pneumonia and pulmonary emboli would have 
killed the veteran even if he had normal lungs, then the 
nicotine dependence acquired in service (or the service-
connected COPD) could not have directly caused or contributed 
to the veteran's death.  

In a second Independent Medical Opinion dated in May 2000, a 
medical expert concluded after reviewing the relevant medical 
evidence that the veteran's nicotine dependence was 
clinically insignificant in contributing to his death or 
accelerating the conditions which caused his death.  It was 
noted by this medical expert that, during the veteran's last 
several hospitalizations and including his terminal 
hospitalization, he did not require supplemental oxygen or 
bronchodilators; that his last chest X-ray was normal; and 
that laboratory tests did not indicate the presence of 
hypoxia or hypercapnia, which would be expected in a person 
with advanced lung disease.  This medical expert also 
attributed the onset of the fatal pneumonia and pulmonary 
emboli to a postoperative episode of food aspiration reported 
in the relevant medical records.  

Since these two medical opinions did not resolve all of the 
medical questions presented by this appeal, the Board 
obtained a third Independent Medical Opinion in August 2006.  
This expert in Internal Medicine, Pulmonary Medicine, and 
Critical Care Medicine noted the confusing and self-
contradictory nature of parts of the November 1997 
Independent Medical Opinion and disagreed that this medical 
opinion was in any way supportive of a relationship between 
the veteran's death and his nicotine dependence.  After 
reviewing the relevant medical evidence, this medical expert 
concluded (1) that the primary cause of the veteran's death 
was acute pulmonary embolism, noting that there was no 
mention in the autopsy of lung changes consistent with 
asthmatic bronchitis or other forms of COPD, and that the 
major risks leading to the veteran's fatal thromboembolic 
disease were his recent colon cancer surgery, his colon 
cancer, and various acute infections, none of which were 
directly or indirectly related to nicotine dependence; and 
that (2) the cause of the veteran's death was unlikely to be 
either directly or indirectly related to any nicotine 
dependence, especially since any existing lung disease in the 
veteran was mild and not a factor in his death.  

After reviewing the entire evidentiary record in this appeal, 
including the three Independent Medical Opinions summarized 
above, the Board has concluded that a preponderance of the 
evidence demonstrates that the veteran died as a direct 
result of a severe, acute pneumonia infection and multiple 
pulmonary emboli.  These conditions were unrelated to his 
military service and were the direct results of his colon 
cancer surgery in October 1986 and a postoperative episode of 
food aspiration.  Furthermore, the fatal pneumonia infection 
and pulmonary emboli were the overwhelming cause of the 
veteran's death regardless of any co-existing lung condition, 
such as COPD, or nicotine dependence.  Neither the service-
connected lung condition nor diabetes are shown by competent 
and convincing medical evidence to have played any role in 
causing or accelerating the veteran's death; likewise, his 
nicotine dependence was not a factor in his death.  The 
statements in the November 1997 Independent Medical Opinion 
which have been cited in support of the present claim are 
confusing and contradictory; and they have been convincingly 
rebutted in both in the May 2000 and August 2006 Independent 
Medical Opinions.  

The appellant's attorney has argued that the Board cannot 
rely upon the August 2006 Independent Medical Opinion in this 
case because the evidentiary record prior to that opinion 
already demonstrated that the veteran's nicotine dependence 
contributed to his death, citing especially to the earlier 
Independent Medical Opinion of November 1997.  The Board 
disagrees.  As previously noted, the November 1997 
Independent Medical Opinion was confusing and contradictory 
on this point (as the medical expert in August 2006 also 
noted), and the Board properly sought a third medical expert 
opinion in this case in order to resolve this confusion.  

The appellant's attorney has also contended that the July 
2005 Joint Motion for Remand in this case already documented 
that the veteran's smoking was a contributory cause of death.  
The Board can find no such documentation in the July 2005 
Joint Motion, only the statement on page 5 that "Insofar as 
the evidence now of record already demonstrates that the 
veteran's death was related to his smoking,..." (emphasis 
added).  The Board is unable to interpret this speculative 
argument as the claimed documentation that the veteran's 
smoking caused his death.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  A preponderance of the medical evidence in this 
case does not support the appellant's contentions or 
otherwise establish entitlement to the requested benefit.  
Accordingly, this appeal will be denied.  


ORDER

Service connection for the cause of the veteran's death as a 
result of nicotine dependence acquired in service is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


